Citation Nr: 0029450	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  96-12 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from December 1988 to 
December 1992 and had service in Southwest Asia during 
the Persian Gulf War.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a August 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  

In July 2000, the veteran had a hearing at the Detroit RO 
before the undersigned Veterans Law Judge.  During that 
hearing, the veteran's representative noted that the 
veteran's headaches were not the result of undiagnosed 
illness associated with participation in the Persian Gulf 
War.  38 U.S.C.A. § 1117 (West Suppl. 1999); 38 C.F.R. 
§ 3.317 (1999).  Accordingly, the Board will not consider 
such a theory with respect to the veteran's appeal.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Chronic headache disability, primarily diagnosed as 
migraine headaches, was first clinically reported several 
years after service, and there is no competent evidence 
that it is in any way related to service.


CONCLUSION OF LAW

Chronic headache disability, primarily diagnosed as 
migraine headaches, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); The 
Floyd D. Spence National Defense Authorization Act for 
Fiscal Year 2001, Pub. L. No. 106-398, Title XVI, 
Subtitle B, § 1611; 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that his migraine headaches are 
primarily the result of his experiences in the Persian 
Gulf War, including the innoculations he received and his 
exposure to oil well fires.  Service connection connotes 
many factors, but basically, it means that the facts, 
shown by the evidence, establish that a particular 
disease or injury resulting in disability was incurred 
coincident with active military, naval, or air service, 
or, if preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Even if the disease at 
issue is initially diagnosed after the veteran's 
discharge from service, service connection may still be 
granted, when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The service medical records show that the veteran 
complained of head pains on two different occasions.  In 
September 1990, he reported headaches, dizziness, nausea, 
vomiting, and an upset stomach in association with 
inflammatory diarrhea.  In August 1991, he complained of 
pain behind his ear, dizzy spells, and fever associated 
with tonsillitis with otitis media on the left.  There 
were no reports, however, of migraine headaches or of any 
other chronic headache disability.  Indeed, during his 
service separation examination in December 1992, he 
responded in the negative, when asked if he then had, or 
had ever had, frequent or severe headaches.  Moreover, a 
neurologic examination was normal.

There was no evidence of chronic headache disability 
until July 1994, when the veteran complained of a 2 day 
history of headaches and was referred to T.E., D.O., a 
private health care provider.  The following month, 
during treatment by Dr. E., the veteran reported that two 
service men had visited him and told him of multiple 
neurologic symptoms related to chemical exposure during 
the Gulf War.  Ultimately, Dr. E. diagnosed those 
headaches as traction cephalgia.  In April 1995, the 
veteran reportedly told Dr. E. that VA had found that 
such disability was due to chemical exposure during the 
Gulf War.  

In June 1995, following a VA general medical examination, 
the veteran was diagnosed with probable migraine 
headaches.  He reported that he had developed migraine 
headaches in Saudi Arabia after receiving his shots.  
Since June 1995, the veteran has continued to be examined 
and has continued to receive treatment from both VA and 
private health care providers for chronic headache 
disability, primarily diagnosed as migraine headaches.  

In reviewing the record, the Board notes that there is 
simply no competent evidence to show that the veteran's 
migraine headaches are in any way related to service.  
Indeed, despite the extensive treatment and examinations, 
none of the health care providers nor any or the 
examiners have recorded such a conclusion.  The only 
reports of such a relationship come from the veteran and 
from members of the veteran's family (See statements from 
the veteran's wife and from his mother, received in 
September and November 1996 and the transcript of the 
hearing held in July 2000); however, they are not 
qualified to render opinions which require medical 
expertise, such as diagnosis or etiology of a particular 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Accordingly, such evidence, without more, 
cannot be considered competent evidence to support a 
grant of service connection.  Therefore, service 
connection is denied.

In arriving at this decision, the Board notes that the RO 
has notified the veteran of the types of evidence which 
could help substantiate his claim and that it has 
obtained all available evidence identified by the veteran 
(See, e.g., evidence requests sent to the veteran; the 
Statement of the Case; and the Supplemental Statement of 
the Case).  The Board also notes that the veteran has 
been examined by VA on several occasions in conjunction 
with his claim.  There is no evidence of any deficiencies 
in the development process; and therefore, the Board is 
of the opinion that the RO has rendered the veteran the 
assistance necessary to properly develop his claim.  The 
Floyd D. Spence National Defense Authorization Act for 
Fiscal Year 2001, Pub. L. No. 106-398, Title XVI, 
Subtitle B, § 1611.


ORDER

Entitlement to service connection for migraine headaches 
is denied.



		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 5 -


- 1 -


